Citation Nr: 0938944	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  03-28 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from March 1942 to June 1943.  
He died in March 2002.  The appellant is his widow.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania that denied service 
connection for the cause of the Veteran's death and 
Dependents' Educational Assistance (DEA) benefits.  

In March 2005, the Board remanded the claims to the RO for 
additional development.  In a January 2006 decision, the 
Board denied the appellant's claims.  The appellant appealed 
to the United States Court of Appeals for Veterans Claims 
(Court), which, in an October 2008 memorandum decision, set 
aside the Board decision and remanded the claims for further 
adjudication consistent with the opinion.

The appellant was afforded an RO hearing to address her 
claims in December 2003, and a transcript of that hearing is 
contained in the claims folder.  In October 2004, the 
appellant withdrew her request for a Board hearing.  38 
C.F.R. § 20.702(e) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died 
in March 2002, lists his immediate cause of death as 
cerebrovascular disease, and notes that significant 
conditions contributing to his death were diabetes mellitus, 
coronary artery disease, hypertension, and antiphospholipid 
syndrome.

2.  During the Veteran's lifetime, service connection was 
established only for schizophrenic reaction.

3.  The Veteran's service-connected schizophrenic reaction or 
treatment for that disorder did not cause or contribute to 
the cause of death.

4.  The cause of death and conditions contributing to the 
cause of death were not causally related to the Veteran's 
service-connected schizophrenic reaction.

5.  The Veteran's cerebrovascular disease, diabetes mellitus, 
coronary artery disease, hypertension, and antiphospholipid 
syndrome, and any causally associated diseases or disorders, 
were not present during service and did not manifest to a 
compensable degree within one year from the date of the 
Veteran's separation from service, and there is no medical 
evidence that otherwise establishes that these diseases were 
incurred in service.

6.  No claim for VA benefits was pending at the time of the 
Veteran's death.

7.  The statutory criteria for eligibility for dependents' 
educational assistance have not been met.


CONCLUSIONS OF LAW

1.  A disorder causing or contributing to the Veteran's 
death, including cerebrovascular disease, diabetes mellitus, 
coronary artery disease, hypertension, and antiphospholipid 
syndrome, was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2008).

2.  The statutory requirements for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1) 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, to include service connection for the cause 
of the veteran's death, VA's notice requirements include (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id.; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a June 2002 pre-rating letter provided notice 
to the appellant regarding the information and evidence 
needed to substantiate a claim for DIC benefits, including 
service connection for the cause of the Veteran's death, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The January 2003 rating decision reflects 
the initial adjudication of the claim after issuance of this 
letter.  

The Board notes that the appellant was not specifically 
informed of the condition for which the Veteran was service-
connected at the time of his death.  However, given the 
appellant's assertion that lithium treatment for the 
Veteran's service-connected schizophrenic reaction caused or 
contributed to the cause of his death, the Board finds that 
she had actual knowledge of the condition for which he was 
service-connected.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  Further, as the appellant has 
consistently asserted that his schizophrenic reaction caused 
or contributed to his death, the Board finds that she is not 
prejudiced by the omission of specific notice as to 
establishing service connection for the cause of the 
Veteran's death based on a condition not yet service-
connected.  

The Board also notes that the appellant has not been provided 
specific notice regarding effective dates.  However, because 
the Board's decision herein denies the claim for service 
connection for the cause of the Veteran's death, no effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, the Board finds that no prejudice to the 
appellant will result from the adjudication of these claims 
in this Board decision.  Rather, remanding this case back to 
the RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
Veteran's service treatment records, private medical records, 
letters from private physicians, VA medical opinions, and 
statements from the appellant and her representative.  The 
appellant has not indicated that she has any further evidence 
to submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Initial Matter

The Board initially wishes to make clear that it is aware of 
the Court's instructions that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1). . . .  A remand is 
meant to entail a critical examination of the justification 
for the decision."  Fletcher v. Derwinski, 1 Vet. App. 394, 
397 (1991).  The Board's analysis has been undertaken with 
that obligation in mind.  

However, the Board notes that the Court's October 2008 
decision did not identify any flaw in the January 2006 
decision other than the Board's failure to properly identify 
a January 2003 e-mail and any effect the Board's erroneous 
understanding of the author's credentials might have.  That 
is, the Court articulated no other basis to question the 
Board's denial of service connection for the cause of the 
Veteran's death.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"]; Cerullo v. Derwinski, 1 Vet. 
App. 295, 200 (1991) [one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent 
the wasting of judicial time and resources"].  The Board is 
confident that if there were other substantive errors in the 
Board's prior decision this would have been brought to the 
Board's attention by the Court for the sake of judicial 
economy.

Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
38 C.F.R. § 3.312(c)(1).

The Veteran's certificate of death indicates that he died in 
March 2002 at Shadyside Hospital, lists his immediate cause 
of death as cerebrovascular disease, and notes that 
significant conditions contributing to his death were 
diabetes mellitus, coronary artery disease, hypertension, and 
antiphospholipid syndrome.  The certificate of death lists no 
other causes of death or conditions contributing to death.  
An autopsy was not performed, and the case was not referred 
to a medical examiner or coroner.

At the time of the Veteran's death, he was service-connected 
for schizophrenic reaction, rated 70 percent disabling.

The appellant contends that lithium treatment for the 
Veteran's service-connected schizophrenic reaction caused or 
contributed to the cause of the Veteran's death, as a result 
of lithium toxicity.  To support her contention, she 
submitted two letters by Dr. Bash, a private physician.  In 
these letters, Dr. Bash presented medical opinions supportive 
of her claim.  In the first letter, in March 2005, the 
substance of his arguments, to the extent that they are 
relevant to the claim, were that the Veteran, in his 
compromised health, suffered from toxic effects of elevated 
lithium levels as a result of treatment for his service-
connected schizophrenic reaction, and this lithium toxicity 
resulted in reduced brain and cardiovascular function which 
ultimately caused or contributed to his death.  In support of 
this opinion, Dr. Bash noted that the Veteran was 
administered large doses of Valsartan, which, he contended, 
was a diuretic that would have increased the effect of the 
Veteran's low sodium levels and thereby increased the effect 
of the Veteran's lithium levels, contributing to their toxic 
effect.  Dr. Bash further argued that the Veteran's initial 
presentation at his terminal hospitalization with symptoms of 
mental status changes, shaking, diaphoresis, slurred speech, 
dysphagia, difficulty forming words, as well as presenting 
with hypoglycemia, high lithium levels, low sodium levels, 
bradycardia, and arrhythmia, were all consistent with lithium 
toxicity.

In a January 2003 e-mail to a VA psychologist, the Veteran's 
treating VA clinical pharmacist addressed the allegation that 
lithium toxicity caused or contributed to the Veteran's 
death.  The pharmacist noted the presence of multiple 
disorders that may have caused or contributed to the 
Veteran's assessed terminal stroke, including hypertension, 
renal insufficiency, and coronary artery disease.  The 
pharmacist also noted that the Veteran had fragmented care as 
a result of his seeking treatment from VA and the private 
sector, including a private internist and cardiologist.  The 
pharmacist observed that the Veteran did not keep consistent 
VA mental health clinic visits, noting that more than a year 
had lapsed between his recent and last prior appointments.  

The pharmacist then noted the question of whether the Veteran 
was prescribed a medication that interacted with his lithium.  
The pharmacist noted that Valsartan causes loss of sodium, 
which may result in increased lithium levels, but observed 
that at the time the Veteran was prescribed the Valsartan 
reports of interactions between the medication and lithium 
were sparse.  The pharmacist noted that the most recent 
chemistry results did not indicate significant renal 
compromise or loss of sodium to be concerned about lithium 
intoxication.  The pharmacist observed that there is no 
documentation indicating that the Veteran contacted the VA 
regarding any problems related to his medications or his 
dizziness states.  The pharmacist noted that the Veteran's 
lithium level at admission was 1.5 mEq/L and related that the 
reference range used by the Pittsburgh VA Health Care System 
was 0.6 to 1.5 mEq/L.  The pharmacist further noted that 
lithium levels of 1.5 to 2.5 mEq/L were generally associated 
with mild symptoms including neuromuscular excitability, 
irregular course tremors, fascicular twitching, sluggishness, 
ataxia, nausea, vomiting, diarrhea, sinus bradycardia, and 
hypotension.  The pharmacist noted that volume depletion can 
lead to lithium toxicity but that there was no way of knowing 
if the Veteran was well hydrated at home.  The pharmacist 
also noted that the Veteran had been found to have 
circulating antiphospholipid antibodies and lupus 
anticoagulant, factors that predispose a person to 
thrombosis.  The pharmacist opined that the Veteran suffered 
a stroke because his overall condition predisposed him to 
having a stroke, not because his lithium level was somewhat 
elevated.

A VA examiner in a January 2003 report provided a medical 
opinion based on review of the claims folder and associated 
medical record.  He addressed the causes of the Veteran's 
death including as may be related to service-connected 
disability.  The examiner noted the appellant's contention 
that lithium prescribed by VA as treatment for the Veteran's 
service-connected psychiatric disorder caused or contributed 
to his death.  However, the VA examiner noted that Shadyside 
Hospital lab work associated with the Veteran's terminal 
hospitalization at that facility in March 2002 showed 
maximally borderline elevated lithium levels.  These included 
a reading of 1.5 mEq/L on March 20, which was above the 
reference range of 0.6 to 1.2 used at the hospital but was 
still within the reference range of 0.6 to 1.5 mEq/L used by 
the Pittsburgh VA Health Care System.  The examiner noted 
that following the discontinuance of lithium carbonate 
(LiCO3) readings from March 21 to March 25 were between 0.8 
mEq/L and 1.4 mEq/L.  The examiner further noted that mildly 
elevated lithium levels in the 1.5 to 2.5 mEq/L range were 
generally associated with mild symptoms including 
neuromuscular excitability, irregular course tremors, 
fascicular twitching, sluggishness, ataxia, nausea, vomiting, 
diarrhea, sinus bradycardia, and hypotension.

The VA examiner further noted that the Veteran had multiple 
medical problems that were more likely than lithium toxicity 
to have caused or contributed to his stroke, including renal 
insufficiency and coronary artery disease.  The examiner also 
noted the inconsistent medical care pursued by the Veteran, 
with poor coordination of treatment and treatment sought from 
multiple sources including VA as well as a private internist 
and cardiologist.  The examiner noted that the treatment 
records from Shadyside Hospital do not list the Veteran's 
lithium levels as a contributing cause of his terminal 
illnesses or of his death.  While the examiner noted that the 
Veteran was taking Valsartan, which may result in sodium 
depletion which in turn could result in increased lithium 
levels, the examiner emphasized that this did not appear to 
have been a problem in this case, as the Veteran's recent 
chemistry results did not show significant renal compromise 
or significant loss of sodium so as to make lithium 
concentrations a concern.  The examiner also noted that 
dehydration might result in elevated lithium levels, but 
observed that dehydration was not found to be a problem in 
the Veteran's case.  The examiner concluded that there was no 
indication that the Veteran's mildly elevated lithium levels 
caused or contributed in any way to his death given the 
medical history and current research.

A review of the March 2002 Shadyside Hospital terminal 
hospitalization records shows that indeed seven other 
disorders were listed prior to lithium toxicity: 
cardiovascular disease, brain stem stroke, hypertension, 
diabetes mellitus, coronary artery disease, antiphospholipid 
syndrome, and bipolar depression.  While the Veteran 
presented to the hospital with confusion and obtundation 
which generally persisted throughout the hospitalization, 
this was not attributed to lithium toxicity in the hospital 
records, and was also not associated with his service-
connected schizophrenic reaction.  Rather, signs of stroke 
were present, including one-sided nonreactiveness, non-use, 
and neglect; and reports of several recent mini-strokes were 
also noted.

A treating diagnosis upon terminal hospital consultation on 
March 16, 2002 was severe bradycardia with possible sick 
sinus syndrome.  That consulting physician suggested a 
possible need of dual chamber pacemakers.  The physician 
noted that the Veteran had to be watched very closely in 
light of his cardiovascular and cerebrovascular condition.

Irregular/unstable heart rhythms were present during the 
hospitalization of this elderly Veteran, and the hospital 
consulted with the Veteran's family making use of palliative 
and bioethics resources.  It was the decision of the family 
to elect for no extraordinary measures, and to limit 
treatment to medical measures, not including pressor or 
antiarrhythmics.  Hence, the appellant was a party to or 
aware of private medical care end-of-life decisions involving 
no use of extraordinary measures to control arrhythmia, which 
was unrelated to service or service-connected disability, and 
which may have caused or contributed to the cause of the 
Veteran's death.

On the March 16, 2002 consultation report, a lithium level of 
1.9 mEq/L was recorded.  Assessments then also included 
coronary artery disease with previous coronary artery bypass 
graft in December 1999; cerebrovascular accident and history 
of transient ischemic attacks; change in mental status and 
obtundation, most likely a metabolic process - rule out 
sepsis or cerebral infarction; diabetes mellitus; 
hypoglycemia (a blood sugar level of 40 was recorded upon his 
being taken to the hospital); left bundle branch block; 
cardiomyopathy with left ventricular ejection fraction of 
approximately 40%; bipolar disorder; moderate carotid 
stenosis; aortic valve sclerosis; mild chronic obstructive 
pulmonary disease; and mild anemia.  Further evaluation and 
testing in the course of the hospitalization resulted in a 
finding of antiphospholipid antibody syndrome.

The Veteran initially presented to the terminal 
hospitalization with marked sinus bradycardia, but a rhythm 
shift to a normal sinus rhythm was recorded by echocardiogram 
(ECG) on March 19, though lateral ST-T abnormalities were 
then present and possibly ischemia.  A cardiac doppler flow 
study showed a dilated left ventricle with concentric 
hypertrophy and a low normal ejection fraction of 53%; a 
calcified aortic valve indicative of heavy sclerosis without 
stenosis; pulmonary hypertension; mild mitral and tricuspid 
regurgitation; lipomatous infiltration of the inter-atrial 
septum; and mitral annular calcification.  Head and brain CTs 
were performed but did not reveal acute cerebral infarct or 
hemorrhage, though an old lacunar infarct of the right basal 
ganglia was observed.  An electroencephalogram (EEG) showed 
an abnormality of diffuse slowing consistent with 
encephalopathy of a variety of etiologies.

As the VA examiner explained in his May 2005 addendum report, 
again based on review of the claims folder, the medical 
opinion letter of Dr. Bash was filled with errors, 
misinformation, and inaccuracies.  Among these included: Dr. 
Bash's contention that Valsartan was a diuretic, whereas in 
fact it is an angiotensin II type I receptor antagonist 
approved for treatment of hypertension and of heart failure; 
Dr. Bash's failure to note relevant medical facts, including 
the presence of poorly controlled hypertension and at times 
elevated glucose levels during the terminal hospitalization, 
the Veteran's history of four mini-strokes over the prior 
year, the Veteran's presenting symptoms at the terminal 
hospitalization being consistent with mini strokes and 
strokes and not with lithium toxicity, the cessation of 
lithium treatment during the terminal hospitalization, and 
the absence of any findings of toxic effects of lithium in 
any of the medical treatment records.  The Board observes 
that an opinion based upon an inaccurate factual premise has 
no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Hence, based on the clear and reasoned statements of 
the VA examiner and the supporting medical record, the Board 
agrees that Dr. Bash's opinions were based on inaccurate 
factual premises.  Hence, the Board must afford no probative 
value to the medical opinions of Dr. Bash.  The Board notes 
that Dr. Bash perpetuated these errors, misinformation, and 
inaccuracies as bases for his September 2005 supplemental 
statement, and hence that further statement also cannot be 
afforded any probative value.

In that September 2005 supplemental statement, Dr. Bash made 
much of the fact that the Veteran had a CT scan that was 
negative four days prior to his death, and contended that 
this was inconsistent with the Veteran dying of a stroke.  On 
that basis, he argued again that lithium toxicity contributed 
to his death.  However, this additional argument does not 
change the facts upon which Dr. Bash relied for his opinion 
that lithium toxicity caused or contributed to death.  
Because those facts were inaccurate, Dr. Bash's earlier 
opinion that lithium toxicity caused or contributed to the 
cause of death can still be afforded no probative value.  Id. 
at 461.  Regarding Dr. Bash's latter opinion that a stroke 
did not kill the Veteran, the Board notes that Dr. Bash 
presented no medical basis for his opinion that a CT scan 
four days prior was preclusive of the occurrence of a 
subsequent stroke.  Hence, without further evidence, that 
opinion is of little probative value.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  In any event, that further opinion 
does not further the claim, since it establishes no causal 
association between the Veteran's period of service or 
service-connected schizophrenic reaction, and the cause of 
his death.

Dr. Bash, in the September 2005 statement, also argued that 
the negative head CT scan was compatible with lithium 
toxicity as a major contributor to his demise.  This argument 
amounts to a negative inference.  A negative head CT scan is 
undoubtedly also compatible with any myriad of other 
conditions which would not show up on a head CT scan.  That 
fact does not in itself support any causal link between 
elevated lithium levels and the cause of the Veteran's death.  
Hence, it does not support the claim.

As the VA examiner noted in the May 2005 addendum statement, 
all VA readings taken of the Veteran's lithium levels showed 
them to be within normal limits, and readings taken initially 
at his Shadyside terminal hospitalization showed them to be 
only mildly elevated, but still within the norm by VA 
standards.

The Board notes that the appellant herself has made various 
assertions concerning a causal relationship between 
treatment, including with lithium for the Veteran's 
schizophrenic reaction, and the cause of the Veteran's death.  
However, as a layperson, she is not qualified to render an 
opinion concerning questions of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, in the absence of cognizable (medical) evidence 
of a causal link between the Veteran's period of service, his 
service-connected schizophrenic reaction, or any treatment 
for that schizophrenic reaction, and the cause of the 
Veteran's death or any condition significantly contributing 
to death, and in view of medical evidence showing multiple 
medical disorders not shown to be related to service or a 
service-connected disorder causing or contributing to the 
cause of death, the Board concludes that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for the cause of the Veteran's death.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.312.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dependents' Educational Assistance

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2008).

In this case, the Board has determined that the Veteran did 
not die of a service-connected disability.  The record also 
reflects that the Veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death.  Accordingly, 
the appellant cannot be considered an "eligible person" 
entitled to receive educational benefits.  38 U.S.C.A. § 
3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

At the time of the Veteran's death, he was service-connected 
for schizophrenic reaction, with a rating of 70 percent 
assigned since February 1980.  He had claimed entitlement to 
a total disability rating based on individual unemployability 
(TDIU) due to this service-connected disability, but that 
claim was denied in May 2000.  The Veteran did not appeal the 
decision, and hence the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  
The medical record does not reflect that the Veteran was 
unemployable

The Veteran was discharged from the Navy on a medical basis 
with the diagnosis of dementia precox.  He was granted 
service connection for the disorder by a September 1944 
rating action assigning a 100 percent disability rating 
beginning June 28, 1943, reduced to 50 percent effective 
August 26, 1944, based on resumed competence.  By a June 1945 
rating action, the rating assigned was reduced to 10 percent 
effective August 12, 1945.  A September 1949 rating action 
confirmed the 10 percent evaluation then assigned.  In a 
rating action in 1958, the Veteran had been rated 100 percent 
disabling for his schizophrenic reaction for a period from 
November 8, 1955 to June 30, 1958, with a reduction to 70 
percent from July 1, 1958.  The record reflects that the 
Veteran was hospitalized at VA again for his schizophrenic 
reaction from December 12, 1979 through January 9, 1980, and 
he was again assigned a 100 percent evaluation for that 
period of hospitalization, effective through January 31, 
1980.  The 70 percent evaluation was re-assigned effective 
from February 1, 1980.  The record reflects that the Veteran 
had productive employment following these hospitalizations, 
and at no time between February 1980 and his death was he 
found to be completely disabled or unemployable due to his 
service-connected schizophrenic reaction.

Hence, the claim of entitlement to DEA benefits does not have 
the requisite supporting service connection for the cause of 
the Veteran's death, or have supporting service-connected 
disability that was total and permanently disabling at the 
time of death, and the Veteran was not unemployable due to 
service-connected disability at the time of death.  As such, 
the appellant does not meet eligibility criteria for those 
benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 
21.3021.

The preponderance of the evidence is thus against the claim, 
and, accordingly, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DEA under 38 U.S.C. Chapter 35 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


